Citation Nr: 0013185	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A videoconference hearing was held before the 
undersigned member of the Board in February 2000.


REMAND

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Where service connection has already 
been established for a disability and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board finds that the veteran's claim for an increased rating 
for PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  Consequently, the VA has a statutory duty to assist 
the veteran in the development of his claim which is mandated 
by 38 U.S.C.A. § 5107(a).  

The Board finds, however, that there may be additional 
evidence available which is relevant to the issue on appeal.  
The Board notes that during the hearing held in February 
2000, the veteran reported that he was currently receiving 
Social Security benefits.  The Board notes that neither the 
Social Security Administration decision granting such 
benefits, nor the evidence upon which it was based is of 
record.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the medical records upon which the 
SSA decision was based as such records may be relevant to the 
claim for an increased rating for PTSD.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that the VA examination report of August 
1998 shows that, in addition to the service-connected post-
traumatic stress disorder, the diagnoses also included 
several nonservice-connected disorders, such as alcohol abuse 
and opiate dependence.  The report does not, however, contain 
an opinion distinguishing between impairment due to the 
service-connected disability as opposed to the nonservice-
connected disabilities.  Such an opinion is required in order 
to properly assign a disability rating for the service-
connected disability.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for post-
traumatic stress disorder since the date 
on which records were most recently 
requested.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the decision granting such 
benefits as well as the medical records 
relied upon in that decision.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the post-traumatic 
stress disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  Based upon the review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) Score.  The examination 
report should include the examiner's 
opinion distinguishing between symptoms 
and impairment due to the service-
connected post-traumatic stress disorder 
and that which is due to nonservice-
connected disabilities.  If the examiner 
is unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report.  

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


